Case: 08-30467     Document: 00511027136          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 08-30467
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KARL W LANDRY,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                           USDC No. 2:03-CR-197-ALL


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Karl W. Landry, federal prisoner # 28471-034, appeals the denial of his
motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c), in which he
argued that his sentence should be reduced based on the amendment to the
Guideline addressing crack cocaine. The district court summarily denied the
motion without providing any reasons.
        Landry argues that the district court was required as a matter of
procedural due process and by 18 U.S.C. § 3553(c) to provide some explanation

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30467   Document: 00511027136 Page: 2        Date Filed: 02/12/2010
                                No. 08-30467

for denying the motion and, in particular, reasons why it had rejected such
mitigating factors as Landry’s accomplishments in prison.
      In his motion for reduction of sentence, Landry listed the § 3553(a) factors
that the district court should consider and pointed out how they applied to his
circumstances. Landry also advised the district court of the drug treatment
programs that he participated in and of his vocational advancements. Thus, the
record reflects that the district court had those arguments before it when it
made its determination, and this court can assume that the court considered the
relevant § 3553(a) factors prior to denying Landry’s motion for a reduction. See
United States v. Evans, 587 F.3d 667, 673-74 (5th Cir. 2009). The district court’s
failure to provide an explanation for denying Landry’s § 3582(c) motion to reduce
did not constitute an abuse of discretion. Id.
      The sentence is AFFIRMED.




                                        2